Citation Nr: 0931833	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-11 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for eczematous dermatitis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to October 
2004 and July 2005 to July 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, granted entitlement 
to service connection for eczematous dermatitis, assigning a 
noncompensable disability rating.  The Veteran appealed the 
initial disability evaluation assigned.  

In April 2007, the RO assigned a 10 percent disability rating 
for eczematous dermatitis effective July 17, 2006.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy, even if partially 
granted, where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the 
issue of entitlement to an increased initial evaluation 
remains on appeal.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a personal hearing conducted at the Lincoln, 
Nebraska, RO in July 2009.  A copy of the hearing transcript 
is of record and has been reviewed.  The Board notes that at 
the time of her hearing, the Veteran submitted additional 
evidence with the appropriate waiver of agency of original 
jurisdiction consideration. See 38 C.F.R. 
§ 20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on her part.




REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to an initial disability rating in excess of 
10 percent for eczematous dermatitis.

The Veteran was afforded a VA examination in December 2006.  
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2008).  Generally, reexaminations 
are required if it is likely that a disability has improved, 
if the evidence indicates that there has been a material 
change in a disability, or if the current rating may be 
incorrect.  Id.  

During her July 2009 Travel Board hearing, the Veteran 
reported she was currently using steroid cream to treat her 
eczematous dermatitis.  She reported taking oral steroids in 
the past and receiving injections.  See Travel Board hearing 
transcript,   p. 4, 8-10.  According to VA Medical Center 
(VAMC) treatment records, the Veteran was taking Hydroxyzine 
and Tetracycline for her eczematous dermatitis.  See VAMC 
treatment record; March 21, 2007.  A February 2007 letter 
from R.R., PA-C indicated the Veteran had received private 
dermatology treatment.  R.R., PA-C stated the Veteran has 
taken medications including Hydroxyzine, Zyrtec, and Tagamet, 
and she had received intralesional injections of Kenalog for 
her eczematous dermatitis.  See letter from R.R., PA-C; 
February 19, 2007.

In her NOD, the Veteran indicated that her eczematous 
dermatitis was worse than it was at her VA examination and 
she requested another VA examination.  See VA Form 21-4138; 
Statement in Support of Claim; January 26, 2007.  In a 
statement by the Veteran received in April 2007, the Veteran 
stated she was on medication at the time of her VA 
examination, and that without medication her eczematous 
dermatitis is worse.  See VA Form 21-4138; Statement in 
Support of Claim; April 4, 2007.

As the Veteran has indicated that she has received steroid 
treatment for her eczematous dermatitis, and she has alleged 
that her eczematous dermatitis is worse than it was at her VA 
examination, the Veteran's claim must be remanded for a new 
VA examination to determine the current severity of her 
eczematous dermatitis.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any 
outstanding VA treatment records for the 
Veteran from March 2007 to the present.

2.  The RO/AMC should schedule the Veteran 
for a new VA examination in order to 
determine the severity of her eczematous 
dermatitis.  The examiner should review 
pertinent documents in the Veteran's 
claims file in conjunction with the 
examination and note such in the 
examination report.  The examiner should 
discuss the nature and current severity of 
the Veteran's eczematous dermatitis, 
providing a thorough rationale for any 
opinion reached.  The examiner should 
specifically discuss the Veteran's current 
treatment for her eczematous dermatitis, 
and whether she is receiving systemic 
therapy to include corticosteroids or 
other immunosuppressive drugs required for 
a total duration of six weeks or more, but 
not constantly, during the past 12-month 
period.  The examiner should also comment 
on the percentage of the Veteran's entire 
body and the percentage of her exposed 
area are affected by her service connected 
eczematous.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of an initial disability 
rating in excess of 10 percent for 
eczematous dermatitis should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
her representative.  After they have had an 
adequate opportunity to respond, this issue 
should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




